Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                          Exhibit C Page 1 of 29




                     Exhibit C
Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                          Exhibit C Page 2 of 29




                  February 2021
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18       Desc
                                 Exhibit C LAW
                                            Page     3 of 29
                                               OFFICES

                                   JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLIENT NUMBER:         48378



     RONALD R. PETERSON, AS TRUSTEE OF                                          MARCH 10, 2021
     ATTN: RONALD R. PETERSON                                                INVOICE # 9568051
     LANCELOT INVESTORS FUND., L.P. ET. AL.
     C/O JENNER & BLOCK LLP
     353 NORTH CLARK STREET
     CHICAGO, IL 60654-3456




FOR PROFESSIONAL SERVICES RENDERED                                                  $ 53,179.50
THROUGH FEBRUARY 28, 2021:

DISBURSEMENTS                                                                            $ 3.00

                                                             TOTAL INVOICE          $ 53,182.50
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18                 Desc
                                      Exhibit CLAW OFFICES
                                                   Page 4 of 29
                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



RONALD R. PETERSON, AS TRUSTEE OF
ATTN: RONALD R. PETERSON
LANCELOT INVESTORS FUND., L.P. ET. AL.
C/O JENNER & BLOCK LLP
353 NORTH CLARK STREET
CHICAGO, IL 60654-3456

CLIENT NUMBER: 48378

FOR PROFESSIONAL SERVICES RENDERED
THROUGH FEBRUARY 28, 2021:


CASE ADMINISTRATION                                                                MATTER NUMBER - 10100

 2/01/21    MXP            1.90   Reviewed Lancelot Investors Fund II's Proposed                        446.50
                                  Distribution List to update with current correct claimant's
                                  addresses.

 2/01/21    LSR            3.10   Worked with Trustee on preparing Lancelot II distribution.           3,022.50

 2/02/21    LSR            1.80   Continued addressing distribution issues.                            1,755.00

 2/04/21    LSR            2.70   Gathered information on status of Petters case for                   2,632.50
                                  potential claim sale.

 2/05/21    LSR            1.30   Looked into question from Liquidator re Lancelot Ltd.                1,267.50

 2/11/21    LSR            2.20   Continued to look into potential sale of Petters claim.              2,145.00

 2/15/21    LSR            5.90   Worked with staff on resolving numerous uncashed                     5,752.50
                                  distribution checks.

 2/17/21    LSR            2.30   Continued 2020 expense reallocation.                                 2,242.50

 2/18/21    LSR            4.10   Continued to put together 2020 expense allocation.                   3,997.50

 2/19/21    LSR            3.00   Prepared for meeting with Trustee.                                   2,925.00

 2/22/21    MXP             .50   Attended Zoom meeting with R. Peterson and L. Raiford                 117.50
                                  re preparing for distribution and coordinating service list
                                  for Axos Fiduciary Services.

 2/22/21    LSR            4.90   Prepared for meeting with R. Peterson and M. Patterson               4,777.50
                                  re distributions (1.5); meeting re same (.8); worked with
                                  M. Patterson to address distribution issues (2.6).

 2/23/21    LSR            3.20   Continued working on missing check issues.                           3,120.00

 2/24/21    LSR            1.90   Continued to work on distribution issues.                            1,852.50



                                                    Page 2
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18                  Desc
                                      Exhibit CLAW OFFICES
                                                   Page 5 of 29
                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



 2/25/21    MXP            1.50   Reviewed Axos Fiduciary Services Proposed Distribution                 352.50
                                  Chart to reconcile with current service list for Lancelot II
                                  distribution of checks.

 2/25/21    LSR            5.40   Reviewed materials for potential sale of Petters claim.               5,265.00

                       45.70      PROFESSIONAL SERVICES                                            $ 41,671.50



SUMMARY OF CASE ADMINISTRATION

NAME                                                           HOURS           RATE                    TOTAL
LANDON S. RAIFORD                                                41.80        975.00                 40,755.00
MARC A. PATTERSON                                                 3.90        235.00                    916.50
TOTAL                                                            45.70                             $ 41,671.50



MATTER 10100 TOTAL                                                                                 $ 41,671.50




                                                    Page 3
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18            Desc
                                      Exhibit CLAW OFFICES
                                                   Page 6 of 29
                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




CREDITOR COMMUNICATIONS                                                          MATTER NUMBER - 10130

 2/04/21    LSR            3.40   Responded to inquiries re missing distribution checks.          3,315.00

 2/05/21    LSR            2.90   Responded to numerous creditor inquiries.                       2,827.50

 2/09/21    LSR            1.00   Responded to creditor inquiries.                                 975.00

 2/11/21    LSR             .80   Responded to creditor inquires.                                  780.00

 2/19/21    LSR            2.40   Responded to numerous K-1 inquiries.                            2,340.00

                       10.50      PROFESSIONAL SERVICES                                      $ 10,237.50



SUMMARY OF CREDITOR COMMUNICATIONS

NAME                                                         HOURS          RATE                 TOTAL
LANDON S. RAIFORD                                              10.50       975.00              10,237.50
TOTAL                                                          10.50                         $ 10,237.50



MATTER 10130 TOTAL                                                                           $ 10,237.50




                                                   Page 4
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18              Desc
                                      Exhibit CLAW OFFICES
                                                   Page 7 of 29
                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




FEE/EMPLOYMENT APPLICATIONS                                                      MATTER NUMBER - 10140

 2/03/21    LSR             .30   Edited January 2021 invoice.                                      292.50

 2/23/21    ATS             .30   Attended hearing on fee applications for Trustee, Huron,          198.00
                                  and Lasko.

 2/24/21    LSR             .80   Edited January invoice.                                           780.00

                           1.40   PROFESSIONAL SERVICES                                         $ 1,270.50



SUMMARY OF FEE/EMPLOYMENT APPLICATIONS

NAME                                                           HOURS          RATE                 TOTAL
LANDON S. RAIFORD                                                1.10        975.00               1,072.50
ADAM T. SWINGLE                                                   .30        660.00                 198.00
TOTAL                                                            1.40                           $ 1,270.50



MATTER 10140 TOTAL                                                                              $ 1,270.50




                                                   Page 5
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                                 Exhibit CLAW OFFICES
                                              Page 8 of 29
                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350




SUMMARY OF PROFESSIONAL SERVICES

NAME                                                  HOURS         RATE           TOTAL
LANDON S. RAIFORD                                       53.40      975.00        52,065.00
ADAM T. SWINGLE                                           .30      660.00           198.00
MARC A. PATTERSON                                        3.90      235.00           916.50
TOTAL                                                   57.60                  $ 53,179.50




                                           Page 6
Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                          Exhibit C Page 9 of 29




                     March 2021
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18       Desc
                                Exhibit C LAW
                                          Page     10 of 29
                                              OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLIENT NUMBER:         48378



     RONALD R. PETERSON, AS TRUSTEE OF                                            APRIL 6, 2021
     ATTN: RONALD R. PETERSON                                                INVOICE # 9572430
     LANCELOT INVESTORS FUND., L.P. ET. AL.
     C/O JENNER & BLOCK LLP
     353 NORTH CLARK STREET
     CHICAGO, IL 60654-3456




FOR PROFESSIONAL SERVICES RENDERED                                                  $ 59,283.00
THROUGH MARCH 31, 2021:

DISBURSEMENTS                                                                           $ 98.70

                                                             TOTAL INVOICE          $ 59,381.70
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18              Desc
                                     Exhibit CLAW Page
                                                  OFFICES 11 of 29

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



RONALD R. PETERSON, AS TRUSTEE OF
ATTN: RONALD R. PETERSON
LANCELOT INVESTORS FUND., L.P. ET. AL.
C/O JENNER & BLOCK LLP
353 NORTH CLARK STREET
CHICAGO, IL 60654-3456

CLIENT NUMBER: 48378

FOR PROFESSIONAL SERVICES RENDERED
THROUGH MARCH 31, 2021:


CASE ADMINISTRATION                                                                 MATTER NUMBER - 10100

 3/02/21    LSR             .30   Call with Trustee re case status.                                  292.50

 3/03/21    LSR            3.60   Continued to address distribution check issues.                   3,510.00

 3/11/21    LSR            2.10   Continued to prepare 2020 allocation.                             2,047.50

 3/12/21    LSR            9.40   Continued to prepare 2020 allocation.                             9,165.00

 3/17/21    LSR            4.30   Continued 2020 expense allocation.                                4,192.50

 3/18/21    LSR            1.70   Continued allocation project .                                    1,657.50

 3/24/21    LSR            3.10   Continued to work on 2020 allocation (1.1); drafted               3,022.50
                                  motion re payment on certain distributions (2.0).

 3/25/21    LSR            3.10   Continued updating distribution analysis.                         3,022.50

 3/26/21    LSR            4.90   Continued to work on allocation project.                          4,777.50

 3/30/21    LSR            1.80   Work on tax issues.                                               1,755.00

                       34.30      PROFESSIONAL SERVICES                                         $ 33,442.50



SUMMARY OF CASE ADMINISTRATION

NAME                                                          HOURS            RATE                 TOTAL
LANDON S. RAIFORD                                               34.30         975.00              33,442.50
TOTAL                                                           34.30                           $ 33,442.50



MATTER 10100 TOTAL                                                                              $ 33,442.50




                                                    Page 2
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18             Desc
                                     Exhibit CLAW Page
                                                  OFFICES 12 of 29

                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




CREDITOR COMMUNICATIONS                                                            MATTER NUMBER - 10130

 3/02/21    LSR             .80   Responded to creditor inquiries.                                  780.00

 3/22/21    LSR            1.20   Responded to inquiries re claim transfer.                        1,170.00

 3/23/21    LSR            2.20   Continued responding to creditor inquiries.                      2,145.00

 3/25/21    LSR            2.00   Communications with investors re various issues.                 1,950.00

 3/31/21    LSR            1.00   Responded to creditor inquiries.                                  975.00

                           7.20   PROFESSIONAL SERVICES                                         $ 7,020.00



SUMMARY OF CREDITOR COMMUNICATIONS

NAME                                                           HOURS             RATE              TOTAL
LANDON S. RAIFORD                                                7.20           975.00            7,020.00
TOTAL                                                            7.20                           $ 7,020.00



MATTER 10130 TOTAL                                                                              $ 7,020.00




                                                   Page 3
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18                Desc
                                     Exhibit CLAW Page
                                                  OFFICES 13 of 29

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




FEE/EMPLOYMENT APPLICATIONS                                                        MATTER NUMBER - 10140

 3/10/21    LSR            1.10   Edited February invoice (.4); communications with A.                1,072.50
                                  Lasko re fees (.7).

 3/15/21    LSR            1.60   Worked with staff on preparing fee app materials                    1,560.00

 3/17/21    CRC            2.00   Worked on 36th interim fee applications.                             720.00

 3/18/21    CRC            2.60   Worked on 36th interim fee applications.                             936.00

 3/19/21    LSR            2.10   Reviewed fee applications.                                          2,047.50

 3/19/21    CRC            3.40   Worked on 36th interim fee applications.                            1,224.00

 3/23/21    CRC            2.50   Worked with Financial Services to obtain expense                     900.00
                                  receipts for inclusion in 36th interim fee application and
                                  worked on additional exhibits to same.

 3/25/21    LSR             .40   Worked on latest fee application.                                    390.00

 3/26/21    LSR            3.10   Worked on Lancelot fee application.                                 3,022.50

 3/26/21    CRC            1.20   Worked on 36th interim fee application and corresponded              432.00
                                  with L. Raiford re same.

 3/29/21    LSR            3.70   Prepared Lancelot fee materials.                                    3,607.50

                       23.70      PROFESSIONAL SERVICES                                          $ 15,912.00



SUMMARY OF FEE/EMPLOYMENT APPLICATIONS

NAME                                                              HOURS         RATE                 TOTAL
LANDON S. RAIFORD                                                   12.00      975.00              11,700.00
CATHERINE R. CARACCI                                                11.70      360.00               4,212.00
TOTAL                                                               23.70                        $ 15,912.00



MATTER 10140 TOTAL                                                                               $ 15,912.00




                                                    Page 4
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18           Desc
                                     Exhibit CLAW Page
                                                  OFFICES 14 of 29

                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




GREGORY BELL                                                                     MATTER NUMBER - 10420

 3/08/21    LSR            1.10   Continued to address various tax issue for closing of          1,072.50
                                  case.

                           1.10   PROFESSIONAL SERVICES                                       $ 1,072.50



SUMMARY OF GREGORY BELL

NAME                                                           HOURS          RATE               TOTAL
LANDON S. RAIFORD                                                1.10        975.00             1,072.50
TOTAL                                                            1.10                         $ 1,072.50



MATTER 10420 TOTAL                                                                            $ 1,072.50




                                                   Page 6
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18                Desc
                                     Exhibit CLAW Page
                                                  OFFICES 15 of 29

                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




COLOSSUS CAPITAL FUND, L.P. - GENERAL                                                 MATTER NUMBER - 10820

 3/24/21    CRC            2.50   Worked on motion to make payment and reviewed                       900.00
                                  service requirements.

 3/25/21    CRC             .80   Worked on motion to make payment.                                   288.00

 3/26/21    CRC            1.80   Finalized motion to make payment and coordinated filing             648.00
                                  and service of same.

                           5.10   PROFESSIONAL SERVICES                                            $ 1,836.00



SUMMARY OF COLOSSUS CAPITAL FUND, L.P. - GENERAL

NAME                                                               HOURS           RATE               TOTAL
CATHERINE R. CARACCI                                                 5.10         360.00             1,836.00
TOTAL                                                                5.10                          $ 1,836.00



MATTER 10820 TOTAL                                                                                 $ 1,836.00
                                                                      TOTAL INVOICE               $ 59,381.70


SUMMARY OF PROFESSIONAL SERVICES

NAME                                                             HOURS           RATE                 TOTAL
LANDON S. RAIFORD                                                  54.60        975.00              53,235.00
CATHERINE R. CARACCI                                               16.80        360.00               6,048.00
TOTAL                                                              71.40                          $ 59,283.00




                                                   Page 7
Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                         Exhibit C Page 16 of 29




                       April 2021
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18       Desc
                                Exhibit C LAW
                                          Page     17 of 29
                                              OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLIENT NUMBER:         48378



     RONALD R. PETERSON, AS TRUSTEE OF                                             MAY 7, 2021
     ATTN: RONALD R. PETERSON                                                INVOICE # 9576754
     LANCELOT INVESTORS FUND., L.P. ET. AL.
     C/O JENNER & BLOCK LLP
     353 NORTH CLARK STREET
     CHICAGO, IL 60654-3456




FOR PROFESSIONAL SERVICES RENDERED                                                  $ 50,838.00
THROUGH APRIL 30, 2021:

DISBURSEMENTS                                                                           $ 42.70

                                                             TOTAL INVOICE          $ 50,880.70
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18                Desc
                                     Exhibit CLAW Page
                                                  OFFICES 18 of 29

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



RONALD R. PETERSON, AS TRUSTEE OF
ATTN: RONALD R. PETERSON
LANCELOT INVESTORS FUND., L.P. ET. AL.
C/O JENNER & BLOCK LLP
353 NORTH CLARK STREET
CHICAGO, IL 60654-3456

CLIENT NUMBER: 48378

FOR PROFESSIONAL SERVICES RENDERED
THROUGH APRIL 30, 2021:


CASE ADMINISTRATION                                                               MATTER NUMBER - 10100

 4/01/21    LSR             .50   Responded to tax inquiries.                                          487.50

 4/05/21    LSR            4.10   Continued working on allocation through 2020                        3,997.50

 4/05/21    LSR            3.50   Continued working on tax issues for 2021 K-1s                       3,412.50

 4/06/21    LSR            4.00   Worked on calculation of possible distribution in 2021              3,900.00

 4/06/21    ATS             .40   Attended hearing re motion to make interim distribution to           264.00
                                  new claim holders.

 4/08/21    LSR            2.50   Worked with accountant on tax issues in Receivership                2,437.50
                                  case

 4/12/21    CRC             .40   Updated service list re change in creditor name and                  144.00
                                  address.

 4/16/21    LSR            3.30   Continued allocation project.                                       3,217.50

 4/19/21    LSR            2.00   Continued to work on expense allocation.                            1,950.00

 4/20/21    LSR            4.80   Picked up analysis for potential sale of remaining Petters          4,680.00
                                  claims (1.3); analysis of how sale would affect future
                                  distributions/allocations (3.5).

 4/21/21    LSR            3.60   Addressed various tax issues.                                       3,510.00

 4/23/21    LSR            4.10   Reviewed status of Petters proceedings (1.7); worked                3,997.50
                                  with staff on ensuring addresses are updated (2.4).

 4/30/21    LSR            5.10   Continued working on 2021 expense allocation (2.5);                 4,972.50
                                  communications re potential sale of Petters notes (2.6).

                       38.30      PROFESSIONAL SERVICES                                          $ 36,970.50




                                                    Page 2
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                                Exhibit CLAW Page
                                             OFFICES 19 of 29

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350




SUMMARY OF CASE ADMINISTRATION

NAME                                                     HOURS      RATE           TOTAL
LANDON S. RAIFORD                                          37.50   975.00        36,562.50
ADAM T. SWINGLE                                              .40   660.00           264.00
CATHERINE R. CARACCI                                         .40   360.00           144.00
TOTAL                                                      38.30               $ 36,970.50



MATTER 10100 TOTAL                                                             $ 36,970.50




                                           Page 3
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18         Desc
                                     Exhibit CLAW Page
                                                  OFFICES 20 of 29

                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




CREDITOR COMMUNICATIONS                                                        MATTER NUMBER - 10130

 4/07/21    LSR            2.10   Reviewed and responded to tax inquiries                      2,047.50

 4/08/21    LSR             .50   Responded to creditor inquiries                               487.50

 4/09/21    LSR            3.20   Looked into KYC query re Bell                                3,120.00

 4/12/21    LSR             .50   Responded to creditor inquiries.                              487.50

 4/21/21    LSR            1.60   Responded to creditor inquiries.                             1,560.00

 4/27/21    LSR             .50   Responded to creditor inquiries.                              487.50

                           8.40   PROFESSIONAL SERVICES                                     $ 8,190.00



SUMMARY OF CREDITOR COMMUNICATIONS

NAME                                                           HOURS         RATE              TOTAL
LANDON S. RAIFORD                                                8.40       975.00            8,190.00
TOTAL                                                            8.40                       $ 8,190.00



MATTER 10130 TOTAL                                                                          $ 8,190.00




                                                   Page 4
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18              Desc
                                     Exhibit CLAW Page
                                                  OFFICES 21 of 29

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




FEE/EMPLOYMENT APPLICATIONS                                                        MATTER NUMBER - 10140

 4/01/21    LSR             .60   Prepared fee apps for filing.                                      585.00

 4/01/21    CRC            3.70   Finalized and coordinated filing of Jenner, Meagher &             1,332.00
                                  Geer, and Huron fee applications.

 4/06/21    LSR             .20   Edited March 2021 invoice                                          195.00

 4/19/21    LSR             .70   Addressed fee app issues.                                          682.50

 4/19/21    CRC            2.50   Prepared Huron fee application, reviewed for issues, and           900.00
                                  coordinated filing of same.

 4/20/21    ATS             .50   Prepared for (.2) and attended hearing re fee Jenner,              330.00
                                  Lasko, Meagher, and liquidator fee applications (.3).

 4/21/21    LSR            1.40   Began preparations for next round of fee applications.            1,365.00

 4/21/21    CRC             .80   Updated and organized fee applications file.                       288.00

                       10.40      PROFESSIONAL SERVICES                                         $ 5,677.50



SUMMARY OF FEE/EMPLOYMENT APPLICATIONS

NAME                                                                HOURS         RATE             TOTAL
LANDON S. RAIFORD                                                      2.90      975.00           2,827.50
ADAM T. SWINGLE                                                         .50      660.00             330.00
CATHERINE R. CARACCI                                                   7.00      360.00           2,520.00
TOTAL                                                                 10.40                     $ 5,677.50



MATTER 10140 TOTAL                                                                              $ 5,677.50




                                                    Page 5
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                                Exhibit CLAW Page
                                             OFFICES 22 of 29

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350




SUMMARY OF PROFESSIONAL SERVICES

NAME                                                     HOURS      RATE           TOTAL
LANDON S. RAIFORD                                          48.80   975.00        47,580.00
ADAM T. SWINGLE                                              .90   660.00           594.00
CATHERINE R. CARACCI                                        7.40   360.00         2,664.00
TOTAL                                                      57.10               $ 50,838.00




                                           Page 6
Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                         Exhibit C Page 23 of 29




                        May 2021
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18       Desc
                                Exhibit C LAW
                                          Page     24 of 29
                                              OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLIENT NUMBER:         48378



     RONALD R. PETERSON, AS TRUSTEE OF                                             JUNE 8, 2021
     ATTN: RONALD R. PETERSON                                                INVOICE # 9580801
     LANCELOT INVESTORS FUND., L.P. ET. AL.
     C/O JENNER & BLOCK LLP
     353 NORTH CLARK STREET
     CHICAGO, IL 60654-3456




FOR PROFESSIONAL SERVICES RENDERED                                                  $ 46,705.50
THROUGH MAY 31, 2021:

DISBURSEMENTS                                                                            $ 2.04

                                                             TOTAL INVOICE          $ 46,707.54
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18               Desc
                                     Exhibit CLAW Page
                                                  OFFICES 25 of 29

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



RONALD R. PETERSON, AS TRUSTEE OF
ATTN: RONALD R. PETERSON
LANCELOT INVESTORS FUND., L.P. ET. AL.
C/O JENNER & BLOCK LLP
353 NORTH CLARK STREET
CHICAGO, IL 60654-3456

CLIENT NUMBER: 48378

FOR PROFESSIONAL SERVICES RENDERED
THROUGH MAY 31, 2021:


CASE ADMINISTRATION                                                                 MATTER NUMBER - 10100

 5/03/21    LSR            4.70   Continued to work on potential sale of Petters claims              4,582.50

 5/06/21    LSR            2.40   Evaluated potential recoveries from Polaroid estates               2,340.00

 5/07/21    LSR            3.20   Reviewed reports re anticipated future distributions               3,120.00

 5/11/21    LSR            2.80   Responded to inquiries from potential claim purchaser              2,730.00

 5/13/21    LSR            3.60   Pulled and summarized requested information for                    3,510.00
                                  potential claim purchaser

 5/14/21    LSR            3.60   Reviewed Petters litigation update/analysis                        3,510.00

 5/17/21    LSR            2.50   Reviewed potential distribution outcomes in Petters case.          2,437.50

 5/19/21    LSR            2.50   Quality control check of latest allocation project.                2,437.50

 5/20/21    LSR            2.40   Responded to allocation issues (.8); further analysis of           2,340.00
                                  potential recovery in Petters (1.6).

 5/21/21    LSR            4.50   Continued to work on allocation project (3.1); reviewed            4,387.50
                                  potential further recovery in Polaroid (1.4).

 5/26/21    LSR            3.00   Continued allocation project.                                      2,925.00

                       35.20      PROFESSIONAL SERVICES                                         $ 34,320.00



SUMMARY OF CASE ADMINISTRATION

NAME                                                          HOURS            RATE                 TOTAL
LANDON S. RAIFORD                                               35.20         975.00              34,320.00
TOTAL                                                           35.20                           $ 34,320.00




                                                    Page 2
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                                Exhibit CLAW Page
                                             OFFICES 26 of 29

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350




MATTER 10100 TOTAL                                                             $ 34,320.00




                                           Page 3
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18             Desc
                                     Exhibit CLAW Page
                                                  OFFICES 27 of 29

                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




CREDITOR COMMUNICATIONS                                                          MATTER NUMBER - 10130

 5/04/21    LSR            3.90   Communications with creditor re claim purchasing                 3,802.50
                                  inquiries (1.0); researched answers to claim purchasing
                                  queries (2.9)

 5/11/21    LSR            1.50   Reviewed invoices for payment                                    1,462.50

 5/12/21    LSR            1.40   Responded to creditor inquiries                                  1,365.00

 5/20/21    LSR            1.80   Responded to creditor inquiries.                                 1,755.00

 5/26/21    LSR             .90   Responded to creditor inquiries.                                  877.50

                           9.50   PROFESSIONAL SERVICES                                        $ 9,262.50



SUMMARY OF CREDITOR COMMUNICATIONS

NAME                                                           HOURS          RATE                TOTAL
LANDON S. RAIFORD                                                9.50        975.00              9,262.50
TOTAL                                                            9.50                          $ 9,262.50



MATTER 10130 TOTAL                                                                             $ 9,262.50




                                                   Page 4
           Case 08-28225    Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18             Desc
                                     Exhibit CLAW Page
                                                  OFFICES 28 of 29

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




FEE/EMPLOYMENT APPLICATIONS                                                        MATTER NUMBER - 10140

 5/06/21    LSR             .50   Edited April invoice                                              487.50

 5/13/21    LSR            2.50   Began preparing next round of fee applications                   2,437.50

 5/18/21    ATS             .30   Attended hearing re Huron fee application.                        198.00

                           3.30   PROFESSIONAL SERVICES                                         $ 3,123.00



SUMMARY OF FEE/EMPLOYMENT APPLICATIONS

NAME                                                            HOURS           RATE               TOTAL
LANDON S. RAIFORD                                                 3.00         975.00             2,925.00
ADAM T. SWINGLE                                                    .30         660.00               198.00
TOTAL                                                             3.30                          $ 3,123.00



MATTER 10140 TOTAL                                                                              $ 3,123.00




                                                    Page 5
       Case 08-28225   Doc 2217-4 Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                                Exhibit CLAW Page
                                             OFFICES 29 of 29

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350




SUMMARY OF PROFESSIONAL SERVICES

NAME                                                 HOURS          RATE           TOTAL
LANDON S. RAIFORD                                      47.70       975.00        46,507.50
ADAM T. SWINGLE                                          .30       660.00           198.00
TOTAL                                                  48.00                   $ 46,705.50




                                           Page 6
